 MASON & HANGER CO.Mason & Hanger-Silas Mason Co., Inc. and Inter-national Guards Union of America, Local 69.Cases 28-CA-6944 and 28-CA-725530 April 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 30 December 1983 Administrative LawJudge David G. Heilbrun issued the attached deci-sion. The Respondent filed exceptions and a sup-porting brief, and the General Counsel and theCharging Party filed briefs in answer to the Re-spondent's exceptions. 'The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions only to the extent consistent with thisDecision and Order.The judge found that the Respondent violatedSection 8(a)(l) and (3) of the Act by issuing a writ-ten warning to employee Romero 7 May 1982 andby discharging him 22 December 1982. The Re-spondent filed exceptions to these findings. We findmerit in the Respondent's exceptions.The pertinent facts, as more fully set forth by thejudge, are as follows. Prior to October 1981, guardservices at Los Alamos National Laboratories inLos Alamos, New Mexico, were performed byFederal employees working for the Department ofEnergy. In October 1981, the Respondent tookover the guard function with a work force consist-ing of former Federal employees and new hires.Two months later, in December 1981, the Unionwas certified as the exclusive collective-bargainingrepresentative for the Respondent's employees.Employee Romero, one of the former Federal em-ployees, was elected union vice president and sub-sequently participated in virtually all of the negoti-ation sessions which began in February 1982 andconcluded successfully in February 1983.Romero worked on "Company C," or the Cshift, which began at 3 p.m. Pursuant to companypolicy, employees had to line up "at formation" 6minutes after the start of their shift. According toRomero, employees started to pick up their weap-ons and otherwise get ready for formation prior to3 p.m. in order to be ready by 3:06 p.m. On 6 May1982,2 just prior to the start of the C shift, RomeroI The Respondent's motion to strike the Charging Party's answeringbrief as untimely filed is denied.2 All dates refer to 1982 unless otherwise indicated.270 NLRB No. 71advised employees in the gunroom that they shouldnot be performing job tasks before 3 p.m. andasked them to wait until 3 p.m. Romero repeatedthis advice shortly before 3 p.m. in the parking lot7 May. Apparently, a sufficient number of employ-ees listened to Romero so as to result in formationbeing delayed. On 7 May the Respondent issued awritten warning to Romero for "interference withthe work of others," which the Respondent repeat-ed orally to Romero at a grievance meeting 19May. The Respondent also issued warnings to atleast 10 other employees for being late to forma-tion, but these were rescinded after the employeesagreed not to engage in such conduct again.On 15 June the Union filed an amended chargein Case 28-CA-6944 alleging, inter alia, that theRespondent took disciplinary action againstRomero because he engaged in protected concert-ed activities. An 8(a)(1) and (3) complaint based onthe warnings was issued 2 July. On 9 November,pursuant to an informal settlement agreement ap-proved by the Regional Director, the Respondentnotified Romero in writing that the 7 May warningwas being removed from its files.On 5 December, which was the first of Romero's2 days off that week, the Respondent needed twoemployees to work overtime in order to have a fullcomplement on the C shift. About 2:20 p.m. theRespondent's desk officer, Lieutenant Schmahl,began making telephone calls to employees on the"day off" list, starting from the top of the list.3Romero, who was number seven on the list thatday, was the first one reached by Schmahl.Schmahl told Romero that he was needed for over-time, but Romero responded that he was leavingfor Colorado. Schmahl then asked Romero if hewas refusing to work overtime and Romero said,"I guess I am refusing." On 7 December Romerowas called in to the Respondent's office where hewas asked why he had refused the overtime.Romero explained that he had to go to Colorado tohelp out a friend whose car had broken down. TheRespondent informed Romero that it would inves-tigate the matter and, if it were determined thatRomero had been insubordinate, he would be ter-minated. On 22 December, Romero was notifiedthat his reason for refusing the overtime was notsufficient, and therefore he was being terminatedfor willful disobedience and insubordination.On 23 December the Union filed a charge inCase 28-CA-7255, which was amended 9 February1983, alleging, inter alia, that the Respondent vio-3 Employees were listed on the day-off list by the amount of overtimecharged to their records, in descending order from the least amount tothe most amount charged.383 DECISIONS OF NATIONAL LABOR RELATIONS BOARDlated Section 8(a)(1), (3), and (4) by terminatingRomero. On 11 February 1983 the Regional Direc-tor vacated his approval of the settlement agree-ment in Case 28-CA-6944, set aside the settlementagreement, and issued a consolidated complaintbased, inter alia, on the 7 May warning and the 22December discharge.The judge found with regard to the 7 May warn-ing that the Respondent's conduct in discipliningRomero for having advised employees not to per-form work on their own time interfered with Ro-mero's right to solicit protected group activity.With regard to the 22 December discharge, thejudge found that the issue was close, but that onbalance he could not avoid inferring that the Re-spondent discriminated against Romero because ofhis support for the Union. In so finding, the judgenoted that Romero was a known union activist,and he found that Romero's reason for decliningthe overtime directive was "no less significantthan" other reasons which the Respondent had ac-cepted as excuses from other employees, and thatRespondent's treatment of Romero was harsh. Thejudge also relied on the Respondent's postdischargememo to its files about a blood donor decal on theback of Romero's turned-in badge as "a final tellingindicator" of the Respondent's "obsessive desire tosingle [Romero] out for retaliatory treatment."4Contrary to the judge, we find the evidence in-sufficient to establish that the Respondent dis-charged Romero because of his support for theUnion in violation of Section 8(a)(1) and (3).5 Al-though Romero's union activities were extensive,and although the contract negotiations may havebeen heated or even hostile at times, there is noprobative evidence of animus toward the Union ortoward Romero, except perhaps for the 7 Maywarning. We note, however, that the warning wasissued over 7 months before the discharge and thatit was rescinded as part of the informal settlementagreement entered into a month prior to the inci-dent resulting in Romero's discharge.We further find that the evidence adduced toshow disparate treatment in the application of theRespondent's overtime policy is inconclusive. Asthe judge himself found, the Respondent's overtimepolicy was not precise, but rather varied dependingon the shift, the supervisor, the point in time, andthe acceptability of the excuse offered by the em-ployee. In fact, the judge found that the policy was"so poorly structured and little understood as tolack ...certainty" and that it was "suited only for4 The Respondent's general security order No. 6, par. 5, states, "Noitem may be attached to the badge proper except the clip."I The judge found, and we agree, that Romero's discharge was notviolative of Sec. 8(aX4).managerial discretion within generalized guide-lines." Any evidence of alleged disparate treatmentmust be viewed in the context of this unfixed andchangeable policy.Turning to the evidence of alleged disparatetreatment, the record indicates that employeeGuthrie was excused from overtime in October1982 because she was expecting company, but italso appears that she was asked to volunteer forovertime rather than being ordered to come in.Similarly, although employee Northwang testifiedthat in December 1982 he told Schmahl that hecould not work overtime because he was babysit-ting for his children, it appears that he was told tostand by, but was not ordered to come in. Therecord further indicates that two employees, Kasikand Vigil, were excused from directed overtime be-cause of illness or intoxication. In this regard, wealso note that employee Gonzales was discharged 6December 1982 for refusal to work overtime 4 De-cember. As found by the judge, the Respondent in-vestigated Gonzales' medical excuse and found itinsufficient.It is clear from the above evidence that therewas no uniformity in how the Respondent obtainedemployees to work overtime, i.e., by requests tovolunteer or by directing employees to work over-time, or in the reasons found by the Respondent toexcuse a refusal to work overtime. Although Ro-mero's treatment by the Respondent may havebeen harsher than that accorded to Kasik andVigil, for example, it was no less harsh than thataccorded to Gonzales around the same time. In anyevent, it is not the Board's function to substitute itsown judgment for that of an employer as to whatconstitutes reasonable grounds for discharge.6Inthese circumstances, while it may be concludedthat the Respondent's treatment of employee refus-als to work overtime varied, there is insufficientevidence that its treatment of Romero was dis-criminatory.Moreover, it is clear from the record that em-ployees generally, including Romero, were awarethat a refusal to work overtime could have seriousconsequences, including termination. In fact,Romero testified that he "believed that [he] couldhave been forced to come in on overtime," andthat he had seen a memo issued by management re-garding mandatory overtime which indicated thatemployees could be terminated for refusing towork overtime. Finally, although the Respondent'spostdischarge memo concerning the blood donordecal on Romero's badge arguably is suspicious, itI Super Tire Stores, 236 NLRB 877 fn. I (1978); J. Ray McDermott ACo., 233 NLRB 946, 952 (1977).384 MASON & HANGER CO.is well settled that mere suspicion cannot serve as abasis for finding a violation.Based on all of the foregoing, we conclude thatthe General Counsel has not proven by a prepon-derance of the evidence that the Respondent dis-charged Romero in violation of Section 8(a)(3) and(1). Further, because the Respondent has not beenshown to have committed any unfair labor prac-tices since the November 1982 settlement agree-ment concerning the 7 May warning, we find it ap-propriate to reinstate that settlement agreement.sAccordingly, without reaching the merits of the al-leged unlawful warning, we shall reinstate the set-tlement agreement and dismiss the complaint in itsentirety.ORDERThe complaint is dismissed and the settlementagreement in Case 28-CA-6944 is reinstated.7 See., e.g., International Computaprint Corp., 261 NLRB 1106, 1107(1982); Kings Terrace Nursing Home, 229 NLRB 1180 (1977).a See, e.g., Eaton Corp., 262 NLRB 86, 97 (1982); Ann's-SchneiderBakery, 259 NLRB 1151, 1160 (1982).DECISIONSTATEMENT OF THE CASEDAVID G. HEILBRUN, Administrative Law Judge. Thiscase was tried at Los Alamos, New Mexico, August 2-4,1983, based on a consolidated complaint alleging thatMason & Hanger-Silas Mason Co., Inc. (Respondent),violated Section 8(aX1), (3), (4), and (5) of the NationalLabor Relations Act by certain acts and conduct.On the entire record,' including my observation ofwitness demeanor, and after consideration of briefs filedby the General Counsel, the Charging Party, and Re-spondent, I make the followingFINDINGS OF FACTI. JURISDICTIONRespondent, a West Virginia corporation, maintains itsprincipal office and place of business in Lexington, Ken-tucky, while operating in various States including NewJersey, New York, Nebraska, Iowa, and Texas. The onlyfacility involved in this proceeding is located in LosAlamos, New Mexico, where Respondent provides secu-rity service under contract with the University of Cali-fornia's Los Alamos National Laboratories. During apast representative 12-month period Respondent per-formed services outside West Virginia in excess of$50,000, while deriving total gross revenue in excess of$100,000. Respondent admits and I find that it is an em-ployer engaged in commerce within the meaning of Sec-t The transcript is corrected in the manner requested by the GeneralCounsel and Respondent in a brief (at p. 3) and separate motion, respec-tively.tion 2(6) and (7) of the Act, and that InternationalGuards Union of America, Local 69 (the Union), is alabor organization within the meaning of Section 2(5).II. ALLEGED UNFAIR LABOR PRACTICESA. Case Background and Procedural HistoryAs widely known, scientific research is conducted atthe Laboratories relative to national security of theUnited States and pursuant to objectives of the Depart-ment of Energy (DOE). The facility consists of numer-ous buildings ranging from those in a concentrated cen-tral complex to separate structures at remote sites. Tradi-tionally the guarding function was provided by Federalemployees attached to an appropriate regulatory agency,most recently DOE. Private contracting out materializedin late 1981 as Respondent, whose national operations in-clude security service at a principal nuclear weaponsplant in Amarillo, Texas, assumed the security functionat this facility. In December 1981 the Union was certi-fied as exclusive collective-bargaining representative forguarding personnel, and a protracted course of bargain-ing ensued.2Case 28-CA-6944 was filed in June, following which acomplaint issued in July alleging that Larry Romero,vice president of the Union, was unlawfully warned,both verbally and in writing, in regard to certain con-certed activities in which he had engaged. This case wasinformally settled in November, however, in DecemberCase 28-CA-7255 was filed, in consequence of whichduring early 1983 the prior settlement agreement was va-cated and both cases consolidated for purposes of thishearing. The issues so consolidated included those origi-nally involving Romero in May, plus the allegations thatduring December both Demecio Gonzalez and Romerowere terminated in the context of Respondent's applica-tion of and assertedly unilaterally changed overtimepolicy, and in Romero's case because he had previouslyfiled a charge against Respondent and given testimonyunder the Act.Respondent's hierarchy is Donald Harwick, contractmanager, Tommy Hook, administrative manager, RobertEverhart, chief of security, and subordinate shift com-manders, with assisting desk officers, all titled lieutenant.Operations consist of Company A, B, C, and D, thesebeing midnight, day, and swing, plus a special 7 a.m. to 6p.m. shift, respectively. Romero has worked continuous-ly as a security inspector at Los Alamos since 1973 andtransfered with seniority to Respondent. Gonzalez hadbegun his employment with the takeover, and both theseemployees worked C shift. In early May Romero ad-vised various other security inspectors of C shift that a 6-minute formation time was inadequate, and they shouldnot perform job related tasks before 3 p.m. without com-pensation. This 6-minute period was one in which au-thenticator codes were obtained, vehicle assignmentspicked up, and weapons donned for the shift. The result-ant disruption caused Respondent to issue a written rep-All dates and named months hereafter are in 1982, unless shown oth-erwise.385 DECISIONS OF NATIONAL LABOR RELATIONS BOARDrimand to Romero on May 7 for interfering with workof others. Romero grieved this action and during a meet-ing of May 19 on the subject, Hardwick cautioned himabout a continuation of what Respondent viewed as mis-conduct.In May and again in September Everhart authoredmemos to shift commanders and to Bonifacio Vasquez,union president, respectively, which read:Station ManningUnder no circumstances will a station be closeddue to shortage of personnel.In the event it is not possible to obtain personnelfor voluntary overtime, either from the concernedCompany's call list or doubling from the precedingcompany, the junior Inspector from the concernedCompany will be called and directed to work.Refusal to work directed overtime may have themost serious consequences, to and including termi-nation.DIRECTED OVERTIMEMeeting with Bonifacio Vasquez, IGUA 69.Hardwick, Hook, Everhart for Company.Problem of directing Junior Inspector to worknecessary overtime could result in Junior Inspectoron respective Company to work all of their daysoff.Advised we would direct Shift Commanders toinstitute procedure whereby the Junior Inspector ofthe concerned Company would be required to nec-essary to direct overtime the following day, thenext Junior Inspector on first day off would be di-rected to work.On December 4 Respondent sought to have Gonzalezdouble over from his C shift. This arose by telephonecontact from A Shift Supervisor Paul Moore shortlyafter 11 p.m., and was augmented when Gonzalez pro-tested to Frank Valdez, his own superior. Gonzalez de-scribed being ill and also intending to simply resign if themandatory overtime was pressed. Valdez dissuaded himfrom resigning, and the following Monday Gonzalez metwith Hook and Everhart. Upon a review of circum-stances, including Gonzalez' conceded part-time employ-ment doing typewriter repair, Respondent dischargedhim for refusing to work directed overtime.December 5 was Romero's scheduled day off. As theC shift of that date was about to commence, FrancisSchmahl, desk officer, was attempting to fill two open-ings by overtime. He telephoned all personnel on the dayoff roster, reaching only Romero at 2:26 p.m. Schmahlstated his need with Romero answering that he was leav-ing shortly for Colorado. Schmahl asked if this was a re-fusal to work overtime and Romero answered that itmight be taken that way. On December 7 Romero metwith Hook and Everhart, who asked him to elaborate onhis unwillingness to work as Schmahl had requested.Romero explained that the circumstances related to com-pleting assistance for a friend whose car had brokendown in a remote area. An investigation of more detailsensued, and other supervisors were canvassed as to howthey would have reacted. When these steps concludedRespondent elected to discharge Romero, which it didon December 22 for willful disobedience of the overtimework directive.B. Further Relevant EvidenceHomero had been vocal during late 1981 with respectto comparability of supplies and equipment to be fur-nished security inspectors in connection with Respond-ent's takeover. Following his election to union officeshortly after the representation election, he participatedextensively in the numerous negotiating sessions thatcommenced in February. The parties had jointly execut-ed an elaborate Memorandum of Understanding withregard to bargaining procedure; however, sessions wereoccasionally heated with Romero and Hardwick arguingloudly on at least two early occasions.Following the incident of May regarding Company Cpre-formation time, Romero and Vasquez infiltrated ameeting being held by Robert Pogna, assistant divisionleader for lab security, in connection with preparationsfor a possible strike by guards. This came to be viewedby Respondent as an act of misrepresentation becauseaccess to the meeting was obtained while off duty but byuse of official badges. Additionally Romero was warnedduring the summer and fall months of 1982 for minorlateness, for having entered a women's restroom understrange circumstances, and for once having a cigarette inhis hand at the moment his shift formation whistle blew.As to experiences of other rank-and-file security per-sonnel under the overtime assignment policy, employeeJo Guthrie testified that she was excused from overtimein October because of expecting house guests, GeorgeVigil testified that he escaped discipline in October afterrefusing an overtime directive by later explaining that hehad been drinking, and Troy Nothwang testified that inlate 1982 he had, without repercussion, routinely de-clined overtime contacts from supervision because ofbabysitting.In a related vein, Security Inspector R. J. Romero wassuspended for 2 days in June because of absence fromwork without acceptable reason, while in February Se-curity Inspector John Martinez was officially warned forinaccuracies in explaining an earlier instance of failure toreport for work as scheduled.C. AnalysisThe essential issues of this case arise from two separateaspects of employment and the dynamics that associateto each. Happenings in early May involved Romero's ob-jecting to the limited form-up time allowed to guardsafter strict commencement of their shift on the hour. Theterminations at issue involve Respondent's involuntaryovertime assignment policy, with subsidiary or relatedquestions being whether a unilateral change was madewithout notice to, or consultation with, the Union, andwhether either employee was discharged for a pretextualreason.The larger and pervasive context of this fact situationis the disputatious manner in which the parties dealt witheach other. This manifested not only in stiff formalisms386 MASON & HANGER CO.of how the negotiating process was to unfold, but also inoral and written rhetoric in which peevish displays oftemperament clashed and critical characterizations wereexchanged. As one would expect, the confrontations re-sulted in sporadic efforts by union functionaries to seizeadvantage, and countervailingly determined intent bymanagement to maintain a tightly disciplined approach tosecurity at the facility.The first skirmish was the matter of how working timeprinciples applied to shift formation ritual. This was cor-rectly perceived by Romero as a legal point of "hoursworked" under applicable statute, and his actions ofearly May unwittingly dealt directly with the interpre-tive point of whether preparatory time may be deemed"an integral and indispensable part of the employee'sprincipal activities." 29 CFR 785.25. It has been heldthat the statutory basis for this subject requires paymentof wages to defense plant guards and firemen during alunch period in which their vigilance was not fully re-lieved, as the 30-minute timespan was thus a continuationof engagement in their principal work activity. Glenn L.Martin Nebraska Co. v. Culkin, 197 F.2d 981 (8th Cir.1952). However, the controlling question is whether, asalleged, Romero was unlawfully disciplined for havingengaged in a protected concerted activity. His version ofhow the entreaty to fellow employees unfolded on May6 was uncontroverted, and it amounted to no more thanadvice that a person's own time need not be used to un-dertake requirements of the job. This was the essentialreason that Respondent reacted with discipline, and indoing so interfered with Romero's right to solicit pro-tected group activity. Red Ball Motor Freight, 253 NLRB871 (1980).With respect to overtime assignment necessitated byunexpected vacancies on a shift, this subject is again aninstance of how "hours worked" principles can apply inan employment situation and further was an arena inwhich the parties strove for institutional advantage. Thefundamental approach to this aggravating problem ofcovering all stations at all times was to obtain volunteerswhere possible. This was the easy solution but not onewhich was available in all instances. Under Respondent'sbasic written criteria the sequence of contact was first today off personnel of the needful shift and then to theguards about to leave for possible doubling over. If vol-unteers did not so materialize, the process was retrackedwith the objective of now directing a person to work.However, the very passage of minutes and changed cir-cumstances as among those personnel at their homesmeant that the policy was haunted by an intrinsic imper-fection. This fault was that the methodical approachsimply did not assure either that a volunteer would befound or, more importantly, that time and circumstancewould permit a supervisor to even make a communica-tion that some particular person cover a station on over-time.It was this defect that explains the varied perceptionsheld by supervisors as to how to implement the involun-tary phase. Some were more adroit at convincing a con-tacted guard to stand by for further developments.Others were impressed by relative seniority standing, andstill others were influenced by the extent to which a par-ticular guard had once or recently covered for the solic-iting shift. One of these approaches, actually the pre-ferred one, invokes a yet further point of whether wageand hour principles of Federal labor standards law aretriggered by the standby scenario. Thus 29 CFR 785.14contemplates this very notion of "waiting time" by em-phasis on "common sense and the general concept ofwork or employment" in assessing when an individual is"waiting to be engaged" versus the compensable statusof having been "engaged to wait." Nuances such as thislead in turn to a divergence of views, with the Uniontacitly resentful of the entire system, preferring insteadthat the employer simply hire more guards to expandmembership and dues revenue, and Respondent makingauthorization forays with its day off or departing person-nel for the objective of elevating job loyalties over per-sonal preference.What resulted was not a precise policy but rather apurpose surrounded by discretionary techniques thatvaried as between shifts, as between individual supervi-sors, as between different points in time, as between per-suasiveness of a particular authority figure, and as to thevariances in what were excusable reasons to declineovertime. The upshot was a policy so poorly structuredand little understood as to lack the certainly that wouldmake it more than a mere day-to-day problem area suitedonly for managerial discretion within generalized guide-lines. It was not therefore a subject of such material, sub-stantial, or significant impact that it constituted a term orcondition of employment susceptible of actionable unilat-eral change by the employer nor, as the Charging Partyargues separately, unlawful on the theory of "manuda-tory" bargaining subjects.For this reason Gonzalez had the misfortune to havereceived an unremitting order to work an overtime stintand, absent a showing of animus toward this individual,his refusal was done at peril. Respondent extended con-sideration in his case to the point of additionally evaluat-ing his medical excuse, but final confirmation of dis-charge was done free of substantial proof that unlawfulpurpose was in any way a motivating factor. However,Respondent cannot have it both ways, and on the sameline of reasoning Romero was dealt with so harshly as towarrant an inference of discrimination. He was singularlyknown and viewed as an activist for the Union, and hisreason for declining Schmahl's overtime work directivewas no less significant than others which has passed. Re-spondent has attempted to depict Romero as defiant inhis conversation with Schmahl, but that is an unfair char-acterization, for his dismayed reaction was no more thanan expression of disgust. The issue is close; however, onbalance I cannot avoid inferring Respondent was resent-ful enough that when the opportunity presented itself adiscriminatory discharge was visited on Romero. A partof this evaluation is to accept, as the General Counselargues be done, that Everhart's written statement aboutRomero showing further "disdain" for his job by oddplacement of a blood donor decal is a final telling indica-tor of obsessive desire to single him out for retaliatorytreatment. I am satisfied with the validity of pertinent al-legations to the extent that Romero's termination was be-387 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcause of his support for and identification with theUnion, but find insufficient evidence that Section 8(a)(4)of the Act was violated.CONCLUSIONS OF LAWI. By discriminatorily discharging Larry Romero onDecember 22 because of his support for the Union, Re-spondent engaged in unfair labor practices affecting com-merce within the meaning of Section 8(a)(1) and (3) andSection 2(6) and (7) of the Act.2. By discriminatorily issuing a written warning toLarry Romero on May 7 Respondent has further violat-ed Section 8(a)(1) and (3).3. The General Counsel has failed to prove that Re-spondent unlawfully discharged Demecio Gonzalez.4. The General Counsel failed to prove that Respond-ent unilaterally changed its established procedure for theovertime manning of vacant posts.REMEDYHaving found that Respondent has engaged in certainunfair labor practices, it is necessary to order it to ceaseand desist and to take certain affirmative action designedto effectuate policies of the Act.Respondent having discriminatorily discharged LarryRomero, it must offer him reinstatement and make himwhole for any loss of earnings and other benefits, com-puted on a quarterly basis from date of discharge to dateof proper offer of reinstatement, less any net interimearnings, as prescribed in F. W Woolworth Co., 90NLRB 289 (1950), plus interest as computed in FloridaSteel Corp., 231 NLRB 651 (1977).[Recommended Order omitted from publication.]388